Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This correspondence is in response to the communications received on 03/20/2020.  Claims 1-20 are pending.  



Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
The cited prior art of record, Ohkubo et al. (US 20130070131 A1; hereinafter “Okubo”) has been found to be the closest prior art.



Ohkubo discloses a solid state-state imaging element (fig. 19) comprising:
a photoelectric conversion section 51;
a charge retention section 54 configured to retain charge generated by the photoelectric conversion section;
a semiconductor substrate 12 in which the photoelectric conversion section and the charge retention section are formed;
a wiring layer 61;
an insulating film layer 62;
a first light blocking film 92 (¶ 0104); and
a second light blocking film 76 (¶ 0074),
wherein the insulating film layer 62, the first light blocking film 92, and the wiring layer 61 are stacked on, of the semiconductor substrate, 
the first light blocking film 92 is
provided so as to cover at least a formation region of the charge retention section 54 and has a protrusion section protruding on a side of the semiconductor substrate 12, and
the second light blocking film 76 has
a first light blocking section 76b (¶ 0076) placed between a photoelectric conversion section 51 and the charge retention section 54 and extending from the first face of the semiconductor substrate up to partway through the semiconductor substrate,
a second light blocking section 76b (¶ 0076) placed between a photoelectric conversion section and the charge retention section, and
a third light blocking section 76a (¶ 0075) covering a part of the first face of the semiconductor substrate.


Ohkubo discloses in fig. 23 a second light blocking section 76b (the rightmost 76b) configured to be longer than the first light blocking section 76b.

However, one of ordinary skill in the art would not find motivation to combine the embodiment shown in fig. 19 with the first blocking film 92 having protrusions and the second light blocking section 76b (the rightmost 76b) configured to be longer than the first light blocking section 76b.

Therefore, the closest prior art of record, or other prior art cited in the attached PTO-892 form, alone or in combination does not expressly disclose all the limitations of the independent claims 1, 16, 19 and 20. Dependent claims 2-7, 9-14 and 16-20 are allowed for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893